Citation Nr: 0007641	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  94-33 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from September 1944 to June 
1946, and from March 1951 to May 1952.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded in June 1997, and that 
following this remand, the Board determined that unaddressed 
medical questions with respect to the issue of entitlement to 
service connection for a back disorder warranted the Board's 
request of an opinion from a medical expert.  As will be 
shown more fully below, although the Board has now been 
furnished the requested medical opinion and has, in turn, 
forwarded a copy of the opinion to the veteran and his 
representative, in view of the veteran's submission of 
additional contentions and evidence in response to this 
opinion, the Board is again required to remand this matter. 


REMAND

As was noted above, the Board sought and obtained a medical 
expert opinion in the process of reviewing the claim on 
appeal, and furnished a copy of this opinion to the veteran 
and his representative in January 2000.  At that time, the 
veteran was provided 60 days from the date of this 
correspondence in which to submit any additional evidence or 
argument, and was further advised that any additional 
evidence submitted must be referred to the agency of original 
jurisdiction (AOJ) in most cases for review and preparation 
of a Supplemental Statement of the Case unless the veteran 
provided a written waiver of his procedural right to AOJ 
consideration of the evidence.  38 C.F.R. § 20.1304(c) 
(1999).  If such a written waiver of AOJ consideration was 
submitted, the veteran was informed that the Board could then 
consider this evidence without referring it to the AOJ and 
could further use it to determine whether to grant or deny 
the veteran's appeal on the issue or issues to which it 
pertained.  

Thereafter, the record reflects that in February 2000, the 
Board was forwarded documents in connection with a February 
2000 letter from the veteran to Congressman William Thomas.  
In this February 7, 2000 letter, the veteran sought the 
assistance of Congressman Thomas with respect to the claim on 
appeal, and attached a number of exhibits in support of his 
claim.  Included among these documents was the waiver of AOJ 
consideration of any additional evidence submitted by the 
veteran in response to the medical expert opinion obtained by 
the Board in January 2000.  Instead of waiving the RO's 
initial review of any additional evidence, the veteran signed 
and dated that section of the waiver which specifically 
indicated that the veteran did not waive the RO's review of 
the attached evidence.

The Board further notes that in a March 2000 statement from 
the veteran's service representative, the representative 
specifically indicated that the veteran did not waive the 
RO's review of said evidence (dated February 7, 2000), and 
that, therefore, the veteran's claims folder should be 
returned to the RO for further review and adjudication.

Consequently, the Board finds that it has no alternative but 
to remand this matter for the RO's initial consideration of 
the veteran's February 7, 2000 letter with attachments 
pursuant to 38 C.F.R. § 20.1304(c).  While the Board notes 
that this evidence seems to be primarily related only to the 
claim for service connection for a back disorder, based on 
the comments of the veteran, his representative, and other 
considerations, the Board does not find that it has any 
current authority to consider any of the issues that have 
been developed for appellate review.  

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

2.  The veteran should be asked to 
identify any sources of recent medical 
treatment for any back disorder, 
bilateral hearing loss, and tinnitus.  
Any medical records other than those now 
on file pertaining to treatment for any 
back disorder, bilateral hearing loss, 
and tinnitus should be obtained and 
associated with the claims folder.  

3.  After the completion of any 
development deemed appropriate in 
addition to that specified above, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
back disorder, bilateral hearing loss, 
and tinnitus, based on a review of all of 
the relevant evidence, to include the 
correspondence and attachments submitted 
by the veteran in February 2000.  

4.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




